FILED
                           NOT FOR PUBLICATION
                                                                           OCT 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10451

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00626-DOC-1
 v.

OSCAR JAIME NUNEZ-DENIZ, a.k.a.                  MEMORANDUM*
Oscar Nunez, a.k.a. Oscar Jaime Nunez,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted October 18, 2016**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Oscar Jaime Nunez-Deniz appeals from the district court's judgment and

challenges his 63-month sentence for being an illegal alien found in the United

States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. California, 386 U.S. 738 (1967), Nunez-Deniz’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Nunez-Deniz the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

          Nunez-Deniz has waived his right to appeal his sentence. Because the

record discloses no arguable issue as to the validity of the appeal waiver, we

dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2